Citation Nr: 1434948	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-25 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for right leg thrombosis and cellulitis.

3.  Entitlement to service connection for left leg thrombosis and cellulitis.  

4.  Entitlement to service connection for a psychiatric disability, including claimed posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to an initial rating (or evaluation) in excess of 30 percent for coronary artery disease (CAD) status post coronary heart bypass surgery.  

6.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for status post non-displaced fracture of the left wrist triquetral bone.

7.  Entitlement to an initial compensable rating (or evaluation) for cataracts.  

8.  Entitlement to an initial rating (or evaluation) in excess of 10 percent for right knee degenerative changes status post patellar tendon repair.

9.  Entitlement to an initial compensable rating (or evaluation) for the right knee surgical scar status post right knee patellar tendon repair. 

10.  Entitlement to an initial compensable rating (or evaluation) for the left leg surgical scar status post aortocoronary venous bypass.

11.  Entitlement to an initial compensable rating (or evaluation) for the right leg surgical scars status post coronary heart bypass surgery.

12.  Entitlement to an initial compensable rating (or evaluation) for the chest surgical scar status post coronary heart bypass surgery.

13.  Entitlement to an initial compensable rating (or evaluation) for hypertension.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from August 1983 to August 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem.  

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held in Washington, DC.  A transcript of the hearing is of record.  

At the Board hearing, the Veteran provided testimony pertaining to the issue of entitlement to a higher (compensable) initial rating for erectile dysfunction (ED); however, the Veteran did not initiate appeal of the March 2010 rating decision granting service connection for ED within the one-year appeal period, and the issue has not been procedurally prepared or certified for appellate review.  For this reason, the issue is not part of the current appeal.  

The Board finds that the issue of entitlement to a TDIU has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (2001).  Although a prior claim filed during the course of the appeal was apparently withdrawn by the Veteran in December 2009, he has recently asserted, in a May 2014 statement, that he was totally disabled due to his medical conditions, which have required frequent hospitalization and confinement to his home.  He has also submitted letters from treating medical providers advising that they recommend long term disability for the Veteran.  For this reason, the Board finds that entitlement to a TDIU is raised and is part of the rating appeal for the entire rating period.  

In June 2010, the Veteran signed a waiver for any additional evidence or records submitted to the Board; therefore, the Board will consider any evidence not previously considered by the Agency of Original Jurisdiction (AOJ) that is relevant to the appeals in the first instance during the course of review.        

The issue of entitlement to an increased (compensable) rating (or evaluation) for ED has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2013 VA Form 21-526b.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to: (1) an initial rating in excess of 30 percent for CAD; (2) an initial rating in excess of 10 percent for the right knee disability; (3) an initial compensable rating for cataracts; (4)  an initial compensable rating for right knee surgical scar status post right knee patellar tendon repair; (5) an initial compensable rating for the left leg surgical scar status post aortocoronary venous bypass; (6) an initial compensable rating for the right leg surgical scars status post coronary heart bypass surgery; (7) an initial compensable rating for the chest surgical scar status post coronary heart bypass surgery; and (8) a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.

2.  Current symptoms of right and left leg thrombosis and cellulitis had their onset during service.  

3.  The Veteran did not engage in combat with the enemy during service.  

4.  The Veteran had service in Southwest Asia when hostilities were present.

5.  The Veteran was exposed to hostile military activity while serving in Southwest Asia.  

6.  PTSD has been linked to combat-related stressor events by a VA psychologist.   

7.  Current symptoms of Depressive Disorder Not Otherwise Specified (NOS) had their onset during service.

8.  For the entire rating period, the left wrist disability has been manifested by limitation of left wrist motion (with dorsiflexion of 55 degrees and palmar flexion of 70 degrees), stiffness, swelling, and pain, but no ankylosis.  

9.  For the entire rating period, hypertension was treated with continuous medication, and manifested by a history of diastolic blood pressure predominantly 100 or more.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Giving the benefit of the doubt to the Veteran, the criteria for service connection for right leg thrombosis and cellulitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  Giving the benefit of the doubt to the Veteran, the criteria for service connection for left leg thrombosis and cellulitis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  Giving the benefit of the doubt to the Veteran, the criteria for service connection for PTSD and Depressive Disorder NOS are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), (f)(3) (2013). 

5. The criteria for an initial rating in excess of 10 percent for the left wrist disability are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5214, 5299-5215 (2013).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, and no higher, for hypertension are approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, DC 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2008 notice letter sent prior to the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding the initial rating appeals, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA for the initial rating appeals.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including translated documents.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and considered the Veteran's testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected disabilities.  The VLJ also considered testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.   During the course of the hearing, the VLJ advised the Veteran to attempt to obtain private treatment records that pertain to the treatment of the claimed disabilities and submit them directly to the Board with a waiver.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

In May 2008 and June 2008, the Veteran underwent pre-service retirement VA medical examinations in connection with the appeal.  The VA medical examiners provided diagnoses and medical opinions based on an accurate medical history as obtained from the Veteran, consideration of the Veteran's current complaints and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA medical examiners had adequate facts and data regarding the history and current severity of the Veteran's disabilities when rendering the medical opinion for the claims adjudicated herein.  See VAOPGCPREC 20-95 (interpreting that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide, so that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examinations for the appeals decided herein.  At the Board hearing, the Veteran stated that the severity of the left wrist disability was unchanged since the 2008 pre-retirement VA medical examination.  See September 2013 Board hearing transcript.   The Veteran has not alleged that the hypertension (i.e., high blood pressure) or bilateral hearing loss has worsened since the 2008 VA medical examinations.  Although the Veteran has alleged that the heart disability has worsened, hypertension is separate disability with separate rating criteria from CAD; therefore, the Board finds that the allegation of worsening CAD does not include an allegation that hypertension has worsened.  For these reasons, the Board finds that the 2008 VA medical examinations and medical opinions are adequate for the appeals decided herein, and no further medical examination or medical opinion is needed.   

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained for the appeals decided herein.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with review.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran has been diagnosed with sensorineural hearing loss, PTSD, and depressive disorder NOS.  Sensorineural hearing loss is an organic disease of the nervous system.  Organic diseases of the nervous system are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Neither PTSD nor Depressive Disorder NOS is listed under 38 C.F.R. § 3.309(a) as a "chronic disease," and neither is shown to have been manifested by psychosis; therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the psychiatric disability.  Walker, 708 F.3d at 1331.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (i.e., sensorineural hearing loss) become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability which is proximately due to (caused by) or aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Hearing loss shall be considered a disability when the threshold level in any of the frequencies 500, 1000, 2000,  3000 and 4000 Hertz  is 40 decibels or greater; or the  thresholds for at least three of these frequencies are 26  decibels or greater; or speech recognition scores using the  Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385. 

Service Connection Analysis for Bilateral Hearing Loss

The Veteran contends that he currently suffers from bilateral hearing loss, which had its onset during service.  He seeks service connection on this basis.  

After review of the lay and medical evidence of record, the Board finds that the Veteran does not have a current left or right hearing loss "disability" as defined by the VA regulatory criteria at 38 C.F.R. § 3.385.  At the June 2008 pre-service retirement audiology examination, pure tone thresholds, in decibels, were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
30
LEFT
20
15
15
15
25

The speech recognition score with the Maryland CNC Test was 96 percent for the left ear and 100 percent for the right ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  Additionally, the Veteran has not alleged, and the evidence does not otherwise indicate, that there has been a material change in hearing loss since the June 2008 VA audiology examination.  

The June 2008 VA medical examiner noted normal hearing bilaterally except for a mild, high frequency sensorineural notch at 4000 Hz.  Because the auditory threshold at the 4000 Hz frequency level for the right ear is less than 40 decibels, the hearing impairment demonstrated by the right ear does not meet that regulatory criteria for a right ear hearing loss "disability."  Also, the auditory threshold for the remaining frequency levels for the right ear (i.e., the 500, 1000, 2000, and 3000 Hz frequency levels), as well as all frequency levels for the left ear (i.e., 500, 1000, 2000, 3000, and 4000 Hz frequency levels), is less than 26 decibels.  Finally, the speech recognition score is not less than 94 percent bilaterally.  For these reasons, hearing loss disability for the left or right ear that meets the criteria at 38 C.F.R. § 3.385 is not demonstrated by the evidence.   

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Because a bilateral hearing loss disability as defined by the VA regulatory criteria at 38 C.F.R. § 3.385 is not demonstrated in this case, disability benefits are not warranted for bilateral sensorineural hearing loss.  
 
Service Connection Analysis for Right and Left Leg Thrombosis and Cellulitis

The Veteran contends that he had recurrent thrombophlebitis and cellulitis of both lower extremities during service, and continues to have recurrent symptoms related thereto.  See the April 2008 DD Form 2697 (service retirement report of medical assessment); see also September 2013 Board hearing transcript.  He seeks service connection on this basis.   

After review of the lay and medical evidence of record, the Board finds that the Veteran was diagnosed and treated for right and left lower extremity thrombosis and cellulitis during service.  Service treatment records show that the Veteran was hospitalized in May 1995 for cellulitis of the right lower extremity, hospitalized in October 2001 for a likely case of erysipelas of the left leg, and treated in June 2003 for left lower extremity cellulitis with symptoms of left leg swelling and tenderness with fever.  See Dorland's Illustrated Medical Dictionary 637 (30th ed. 2003) (defining erypsipelas as an acute superficial form of cellulitis involving the dermal lymphatics, usually caused by infection with group A streptococci, and chiefly characterized by a peripherally spreading hot, bright red, edematous, brawny, infiltrated, and sharply circumscribed plaque with a raised indurated border).  Also, in December 2003, the Veteran presented with complaint of unexplained extremity pain and tightness in the groin and leg, which was assessed as adult possible peripheral vascular insufficiency.   

The evidence is also in equipoise on the question of whether the Veteran has current thrombosis and cellulitis of the bilateral lower extremities.  At the May 2008 VA medical examination, the VA medical examiner diagnosed "history of thrombophlebitis and cellulitis times two, resolved;" however, at the Board hearing the Veteran competently and credibly testified that symptoms of the thrombophlebitis and cellulitis had not resolved, and he continued to have recurrent swelling, pain, redness, and warmth in the legs from the ankle to the knee due to thrombophlebitis and cellulitis.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that current thrombosis and cellulitis of the bilateral lower extremities was incurred during service; therefore, service connection for thrombosis and cellulitis of the right and left legs is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Psychiatric Disability

The Veteran contends that he was exposed to traumatic events during active service that caused his current psychiatric disability.  In a September 2011 letter, the Veteran wrote that, while deployed in Kuwait and Qatar, two friends were killed, and the threat of suicide bombers breaking the perimeter was present.  He asserted that the claimed stressor events were related to fear of hostile military activity, a VA psychologist had confirmed that the claimed stressor was adequate to support a PTSD diagnosis, and that the psychiatric symptoms were related to the stressor event; therefore, he is entitled to service connection for PTSD under the regulatory criteria at 38 C.F.R. § 3.304(f)(3).  The Veteran also alleges that psychiatric symptoms had their onset during service and have continued since service.  

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

After a review of the lay and medical evidence of record, the Board finds that the Veteran did not engage in combat with the enemy during service.  The Veteran's DD Form 214 and service personnel records reveal that he served in materiel management throughout his period of active service, which is not a military occupational specialty typically associated with combat service.  The Veteran is not in receipt of any military citations denoting combat service, and he is not shown through other service records to have had combat service.  For these reasons, the Board finds that the Veteran did not engage in combat with the enemy during service, and does not have combat service as contemplated by 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); therefore, those provisions are not applicable in this case.  

The Board next finds that the Veteran had fear of hostile military activity during active service.  When seeking psychological treatment through VA in May 2009, the Veteran reported that he had multiple close friends who lost their lives when out on convoys during service in Southwest Asia, and thought that "it could have happened to him" because his military duties as a systems analyst in supply also required that he go out on convoys to pick up supplies and equipment.  Because the account of fear of hostile military activity such as the threat of suicide bombers and explosives while on convoys is consistent with the circumstances and conditions of his service in Southwest Asia, the Board finds the account to be credible, of significant probative value, and sufficient to establish the occurrence of the claimed in-service stressor events.  

The Board further finds that the evidence is in equipoise on the question of whether the Veteran has a current diagnosis of PTSD causally related to the claimed in-service stressor events.  In May 2009, a treating VA psychologist considered the Veteran's report of feeling fear, helplessness, and horror due to the trauma of losing his friends while they were on convoys during service; mental health symptoms for years without treatment due to the stigma attached to obtaining help for mental disability; and current psychiatric symptoms including intrusive thoughts, nightmares, avoidance, loss of interest in activities, feeling distant from others, difficulty sleeping, and hypervigilance.  After considering the symptoms and in-service stressor events reported by the Veteran, the treating VA psychologist diagnosed PTSD on Axis I. 

The Board notes that the June 2013 VA PTSD examiner alternatively opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria after considering the prior diagnosis of PTSD made by the May 2009 VA treating psychologist, performing a mental evaluation of the Veteran, and reviewing the record; however, there is no indication that the Veteran's report of psychiatric symptoms and in-service stressor events in May 2009 were not credible, and the May 2009 VA psychologist had adequate data on which to base the Axis I PTSD diagnosis.  In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD under 38 C.F.R. § 3.304(f)(3) have been met.

Additionally, the evidence is in equipoise on the question of whether the current Depressive Disorder NOS is causally related to service.  Although there was no psychiatric disability diagnosed or treated during service, the Veteran once demonstrated mild anxiety when receiving medical treatment for cardiovascular disability during service, which provides some evidence to suggest that psychiatric symptoms had their onset during service.  See September 1993 service treatment record.  

Also, less than a year after service separation (i.e., in April 2009), a VA medical provider referred the Veteran for mental health evaluation and treatment, noting that the Veteran had current depressive symptoms in the context of stressful life circumstances including job loss and unresolved medical problems which had been complex and significant starting at a relatively young age.  See May 2009 VA psychology note.  At the initial VA mental health evaluation performed in April 2009, the Veteran reported an ongoing heart problem that began in the 1980s, knee problems, recent job loss due to physical constraints and the high cost of health insurance, and current divorce.  The following month, in May 2009, he reported the deaths of friends during service, as well as mental health symptoms for "years" without treatment due to the stigma attached to mental disability.  The Veteran's report of the onset of psychiatric symptoms during service while seeking mental health treatment through VA less than a year after service retirement is competent, credible, and of significant probative value because he had an incentive to report accurately the onset of psychiatric symptoms to receive proper care and the statement was made only months after service retirement when the memory was likely reliable.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Furthermore, after considering past and current psychiatric symptoms and performing a mental evaluation of the Veteran, the June 2013 VA PTSD examiner opined that the Veteran's Depressive Disorder NOS was due to medical issues, chronic pain, divorce and separation from his family, and bereavement.  The Veteran's medical issues, chronic pain, separation from his family, and the death of a family member causing bereavement are all conditions or circumstances that occurred or began during service.  In consideration of evidence indicating that the onset of psychiatric symptoms during service, psychiatric complaint and treatment within one year of service, and medical opinion evidence linking the Veteran's depression to several events or incidents that occurred during service, to include medical issues that are now service-connected disabilities, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for Depressive Disorder NOS under 38 C.F.R. § 3.303(d) are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In a claim for a higher original rating after an initial award of service connection, all the evidence submitted in support of a veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Initial Rating Analysis for Left Wrist Disability

For the entire initial rating period, the left wrist disability has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5299-5215, as an unlisted condition analogous to limitation of motion of the minor wrist.  Because the Veteran is right-hand dominant, the left upper extremity is the minor extremity for rating purposes.  See May 2008 VA medical examination report.  Under DC 5215, a 10 percent rating is warranted for limitation of motion of the wrist (major or minor) if dorsiflexion is less than 15 degrees or if palmar flexion is limited in line with the forearm.  A 10 percent rating is the highest disability rating available under Diagnostic Code 5215.  38 C.F.R. § 4.71a.   Full wrist dorsiflexion or extension is zero degrees to 70 degrees. Full wrist palmar flexion is zero degrees to 80 degrees.  Full wrist ulnar deviation is zero degrees to 45 degrees.  Full wrist radial deviation is zero degrees to 20 degrees.  38 C.F.R. § 4.71 Plate I (2013).

Because the Veteran is already in receipt of the maximum 10 percent rating available under DC 5215 for the left wrist disability, the Board will consider whether manifestations of the left wrist disability more closely approximate ankylosis of the wrist under DC 5214.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure." Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  Under DC 5214 for ankylosis of the (minor) wrist, a 20 percent disability rating is provided for ankylosis in a favorable position in 20 degrees to 30 degrees in dorsiflexion.  A 30 percent rating is provided for ankylosis in any other position except favorable.  A 40 percent rating is provided for unfavorable ankylosis of the major wrist.  38 C.F.R. § 4.71a.  

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that manifestations of the left wrist disability more closely approximate ankylosis of the left wrist so that the criteria for a rating in excess of 10 percent under DC 5214 are met or approximated for any period.  At the May 2008 VA medical examination, the VA medical examiner noted only a "slight" decrease in range of left wrist motion.  The June 2008 VA medical examination report reveals that left wrist dorsiflexion was 55 degrees (without pain), and left wrist palmar flexion was 70 degrees (with stiffness but no pain), even after considering Deluca factors.  Thus, at the VA medical examinations, there was some limitation of left wrist range of motion demonstrated; however, the limitation of left wrist motion was not so severe as to more closely approximate left wrist ankylosis, to include favorable ankylosis with the wrist at 20 degrees to 30 degrees in dorsiflexion.  Treatment records relevant to the rating period do not show that the left wrist motion was limited to the extent that the disability picture more closely approximates left wrist ankylosis at any time during the rating period.  Furthermore, at the Board hearing, the Veteran testified that the left wrist disability was manifested by daily stiffness and swelling, pain with lifting, and difficulty with grabbing and lifting computer equipment; however, he did not allege, and the evidence does not otherwise show, that the left wrist range of motion has been limited to the extent such that the disability picture more closely approximated ankylosis during the rating period.  For these reasons, the Board finds that the weight of the evidence is against finding that a rating in excess of 10 percent is warranted under DC 5214 for the left wrist disability for the entire rating period.  

Extraschedular Referral Analysis 

The Board has further considered whether the initial rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

The Board does not find any symptoms or functional impairment that is not already encompassed by the current 10 percent schedular rating under DC 5215 for the entire rating period on appeal.  For the entire rating period, the left wrist disability is manifested by limitation of left wrist motion (with dorsiflexion of 55 degrees and palmar flexion of 70 degrees), stiffness, swelling, pain with lifting, and difficulty grabbing and lifting computer equipment.  The schedular criteria under DC 5215 for limited left wrist motion contemplates limitation of left wrist motion when palmar flexion is limited in line with forearm or dorsiflexion is less than 15 degrees, and provide a maximum 10 percent rating for those levels of impairment.  Range of motion findings, to include consideration of Deluca factors such as pain, stiffness, and swelling, are contemplated by the rating schedule.  The Veteran's reports of painful motion and stiffness with a noncompensable level of decreased range of left wrist motion were considered when awarding the 10 percent schedular rating under DC 5215.  These symptoms are contemplated in the schedular criteria for the current 10 percent schedular rating for the entire rating period.  The Veteran's report of pain with lifting and grabbing equipment is part of, similar to, and closely approximates the symptom of painful motion, which is already contemplated by the 10 percent schedular rating.  38 C.F.R. § 4.14 (avoidance of pyramiding).       
  
The above symptoms and functional impairments are contemplated in the schedular criteria for the current 10 percent schedular rating for the entire rating period; therefore, the symptoms and/or manifestations and functional impairment related to the Veteran's left wrist disability are fully contemplated and adequately compensated by the current 10 percent rating under DC 5215 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's left wrist disability, and referral for consideration of extraschedular rating is not necessary.

Initial Rating Analysis for Hypertension

For the entire initial rating period, hypertension has been rated at 0 percent under 38 C.F.R. § 4.104, DC 7101 for hypertensive vascular disease.  Under DC 7101, a 10 percent evaluation is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability evaluation required diastolic readings of predominantly 120 or more.  A 60 percent disability evaluation required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, DC 7101.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, the Board notes that a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. 
§ 4.31 (2013).

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with hypertension more closely approximates the criteria for a 10 percent schedular rating under DC 7101 throughout the rating period.  The evidence shows some fluctuation in blood pressure during service; however, diastolic pressure approximated 100 at various times throughout service.  See, e.g., December 2003 cardiology visit (noting a blood pressure reading of 140/106); May 2004 emergency room nursing record (noting a blood pressure reading of 146/99); January 2005 cardiology visit (noting a blood pressure reading of 120/90); July 2005 cardiology visit (noting a blood pressure reading of 150/100); July 2006 service treatment entry (noting a blood pressure reading of 147/99); May 2008 pre-retirement VA medical examination report (noting a blood pressure reading of 160/98).  The evidence further shows that continuous medication is required for control of hypertension.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that hypertension is manifested by a history of diastolic pressure predominantly 100 or more with continuous medication required for control; therefore, the disability picture for hypertension more closely approximates the criteria for an initial 10 percent rating under DC 7101 for the entire rating period.  See 38 C.F.R. §§ 4.3, 4.7.

The Board next finds that the evidence weighs against a finding that the criteria for an even higher rating than 10 percent under DC 7101 are met.  During the rating period, diastolic readings were consistently less than 110, and systolic readings were consistently less than 200; therefore, an initial rating in excess of 10 percent for hypertension under DC 7101 is not warranted.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 10 percent schedular rating for hypertension under DC 7101.  The schedular criteria contemplate the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, the Veteran's hypertension requires continuous medication for control and is manifested by a history of diastolic pressure of 100 or more.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The Veteran's 10 percent schedular rating fully contemplates all the symptoms and functional impairment related to the hypertension; therefore, the Board finds that the schedular criteria are adequate to rate hypertension, and referral for consideration of extraschedular rating is not required.


ORDER

Service connection for bilateral sensorineural hearing loss is denied.

Service connection for right leg thrombosis and cellulitis is granted.

Service connection for left leg thrombosis and cellulitis is granted.  

Service connection for PTSD and Depressive Disorder NOS is granted.

An initial rating in excess of 10 percent for status post non-displaced fracture of the left wrist triquetral bone is denied.

An initial rating of 10 percent, but no higher, for hypertension for the entire rating period is granted.  



REMAND

Initial Rating for CAD

The issue of entitlement to an initial rating in excess of 30 percent for CAD is remanded for a VA medical examination and updated VA and private treatment records.  At the Board hearing, the Veteran testified that, he has had worsened chest pain, fatigability, episodes of dizziness and fainting, and angina in the last several years.  The Veteran was last provided with a pre-retirement VA medical examination in 2008, approximately six years ago.  He also reported that he currently received medical treatment for the heart disability at the VA, Georgetown Medical Center, and Washington Medical Center.  In an undated statement received in July 2012, the Veteran reported that he underwent a stent operation in 2009, and that his cardiovascular condition had deteriorated to the point that he was now required to undergo an intensive medical procedure called apheresis.  Also, in a January 2014 letter submitted by the Veteran, a treating VA medical provider wrote that the Veteran's cardiac problems had worsened recently and the Veteran would be unable to work for up to a year after the treatment regimen began in February 2014.  In a June 2014 letter, the Veteran indicated that he had been placed on disability and enrolled in cardiac rehabilitation.  Because the evidence indicates that the heart disability has worsened since the last VA medical examination, and the evidence currently of record is insufficient to rate the initial rating appeal, a remand is required.      

Initial Rating for Right Knee Disability

The issue of entitlement to an initial rating in excess of 10 percent for the right knee disability is remanded for a VA medical examination and updated VA treatment records due to evidence suggesting a worsened condition since the 2008 pre-retirement VA medical examination.  A September 2010 VA treatment record reveals evidence of  a medial meniscal tear of the right knee, as shown on magnetic resonance imaging (MRI); however, neither the subsequent treatment nor the residual symptoms and functional impairment are documented in the record.  At the Board hearing, the Veteran also testified that the right knee disability had worsened to the point that a knee replacement had been discussed with the Veteran.  Because there is evidence suggesting that the right knee disability has increased in severity, and the evidence currently of record is inadequate to rate the right knee disability, a remand is warranted.  

Initial Rating for Cataracts

The issue of entitlement to an initial compensable rating for cataracts is remanded for a VA medical examination and updated VA treatment records.  In June 2009, the Veteran wrote that the left eye had worsened to the point that he had blurred vision and sensitivity to light at times.  Also, at the Board hearing, the Veteran testified that he had increased dryness of the eyes causing blurred vision.  VA treatment records also show reports of eye pain, and suggest that there may be some worsening visual acuity.  Because there is evidence suggesting that the cataracts disability has increased in severity since the 2008 pre-retirement VA medical examination, and the evidence currently of record is inadequate to rate the disability, a remand is warranted.  

Initial Ratings Analysis for Right Knee, Chest, Left Leg, and Right Leg Scars
 
The issues of entitlement to initial compensable ratings for scars on the right knee, chest, left leg, and right leg are remanded for a new VA medical examination and updated VA treatment records.  The May 2008 pre-retirement VA medical examination is inadequate because the VA medical examiner did not provide measurements for the right and left leg scars, did not indicate whether any scar was deep or superficial, and did not comment on whether any scar caused limitation of function of an affected part.  Also, at the Board hearing, the Veteran asserted that the scar disabilities had worsened since the pre-retirement May 2008 VA medical examination.  He testified that the scars were now tender and painful and were peeling to the point that he had sought medical treatment.  It is unclear from the current evidence of record when the scar disabilities may have worsened because there is no documentation of any medical treatment received for scars and the scars have not been evaluated by VA since 2008.  For these reasons, a remand is warranted.    

TDIU

The Board finds that the Veteran's TDIU claim is inextricably intertwined with the initial rating appeals being remanded for further development.  Because the development of the initial rating appeals potentially impacts the outcome of the TDIU appeal, final adjudication of the TDIU appeal must be deferred until the ordered development is accomplished, and initial rating appeals are readjudicated. See Harris v. Derwinski, 1 Vet.  App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  The Veteran should also be provided with proper notice for a TDIU.   

Accordingly, the issues of entitlement to higher initial ratings for CAD, the right knee disability, cataracts, scar disabilities of the right knee, chest, left leg, and right leg, and a TDIU are REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for medical treatment records pertaining to any private medical treatment received from Georgetown University Medical Center and MedStar Washington Hospital Center in Washington, DC during the period from June 2008 to the present.  After obtaining a completed VA Form 21-4142, obtain the medical records.  The Veteran should also be advised that he may alternatively submit the private treatment records to VA.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

2.  Obtain VA treatment records from the Washington DC VA Medical Center (VAMC) in Washington, DC, that pertain to any medical treatment received by the Veteran from May 2011 to the present.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 
38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for appropriate VA examination(s) to assess the current nature and severity of the (1) heart disability (CAD); (2) right knee disability; 
(3) scar disabilities of the right knee, chest, left leg, and right leg; and (4) cataracts.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should identify what symptoms and functional impairment the Veteran has manifested since service retirement in August 2008 that are attributable to the service-connected CAD, right knee disability, scar disability, and cataracts.

In the examination reports, the examiner(s) should state whether the Veteran has chronic congestive heart failure; specify the degree of any instability that may be present for the right knee disability (i.e., mild, moderate, severe); and specify the size, location, characteristics, and functional impairment of each scar disability. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

4.  Provide the Veteran with proper notice explaining how to substantiate a claim for entitlement to a TDIU, to include which information and evidence that he is to provide, and which information and evidence that VA will attempt to obtain on his behalf.

5.  Thereafter, the remanded issues should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


